DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 2, amendment of claims 1, 3, 4, 12, 13, 18, 21, 23, in the paper of 5/25/2022, is acknowledged.  Claims 1, 3, 4, 6, 7, 12, 13, 18-30 are still at issue and are present for examination. 
Election/Restrictions
	Applicant's election without traverse of the following species from the following Species Groups, in the paper of 1/12/2022, is acknowledged. 
The elected species are as follows: 
Species Group 1:  :  Each additive listed in claim 1 is a distinct species (i.e. glutamate or salts thereof, poloxamer 188, histidine or salts thereof and polyvinyl sulfonic acid (PVSA) and each oligonucleotide Xl-X2-X3-X4-X5, X1-X2-X3-X4-X5-X6, Xl-X2-X3-X4-X5-X6-X7, X1-X2-X3-X4-X5-X6-X7-X8, Xl-X2- X3-X4-X5-X6-X7-X8-X9, X1-X2-X3-X4-X5-X6-X7-X8-X9-X10 (SEQ ID NO: 21), X1-X2-X3-X4- X5-X6-X7-X8-X9-X10-X11 (SEQ ID NO: 22), and X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12 (SEQ ID NO: 23)).
Applicants elect the combination of glutamate or salts thereof, poloxamer 188, polyvinyl sulfonic acid (PVSA) and random oligonucleotide hexamers .

Species Group 2:  Each additives, a)-o), listed in claim 2 is a distinct species (i.e. glutamate or salts thereof, poloxamer 188, histidine or salts thereof and polyvinyl sulfonic acid (PVSA)).
Applicants elect the subpart (o), glutamate or salts thereof, poloxamer 188, and polyvinyl sulfonic acid (PVSA).

Species Group 3:  Each of the specific oligonucleotide sequences listed in claim 9 a) through 9h) of i), ii), iii) and iv) is a distinct species. Applicants did NOT elect a species.

Species Group 4:  Each of the specific oligonucleotide contents listed in claim 10 is a distinct species (i.e. high GC and high AT).  Applicants did NOT elect a species.

Species Group 5:  Each of the specific oligonucleotide sequences listed in claim 15 a) through 15 h) of i), ii), iii) and iv) is a distinct species.  Applicants did NOT elect a species.

Species Group 6:  Each of the specific oligonucleotide contents listed in claim 16 is a distinct species (i.e. high GC and high AT).  Applicants did NOT elect a species.

Species Group 7:  Applicants elect the combination of dT7 and dS6.

Species Group 8:  Each of the specific RT inhibitors, heparin, formalin and tannic acid contents listed in claim 19 is a distinct species.  Applicants did NOT elect a species.  Applicants DID elect a reaction mixture in which does not contain heparin, formalin and/or tannic acid and applicants submit that claim 19 does not read on the elected species.

Claims 25-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “dSn, where S is G or C”.  This should be “oligonucleotide dSn, where S is G or C”. 
 Claim 1 recites “dTn,”.  This should be “oligonucleotide dTn”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 3-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 dependent on) remains indefinite in the that newly amended claim remains indefinite in the relationship between the different “pools” of oligonucleotides.  A similar rejection was made in the previous office action regarding the previous different “pools” of oligonucleotides. It remains that the relationship of the currently claimed composition comprising “three pools of oligonucleotides” is indefinite as to their relationship to each other.
In applicants previous response, applicants submit in response to the previous rejection that the claims clearly indicate that the composition includes a combination of oligonucleotides populations.  Applicants further note that the embodiments section 14-22 provides support for a composition having a combination of oligonucleotide populations. 
Applicants response to the previous rejection based upon indefiniteness is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously stated and for those reasons repeated herein.  
Applicants newly amended claims remain drawn to a composition comprising a number of components including dSn, dTn and one or more oligonucleotides selected from X1-X2-X3-X4-X5 through X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12.  It remains indefinite in that the relationship of each of the three pools of oligonucleotides to each other are unclear and confusing. 
 It is noted that by definition the oligonucleotides of the X1-X2-X3-X4-X5 through X1-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11-X12 pool by definition would also comprise dS5 through dS12 and dT5 through dT12.
It is further noted that while applicants have amended the claims to “dSn” and “dTn”, the claims are interpreted as “one or more oligonucleotides selected from dSn and dTn”.

The rejection of claim(s) 1-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23, 24 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and lack of support for new matter is withdrawn based upon applicants arguments presented in the paper of 5/25/2022.


Claim Rejections - 35 USC § 102

The rejection of claim(s) 1-4, 6-7, 12, 13, 18, 19, 20, 21, 22, 23 and 24 under 35 U.S.C. 102(a)(1) as being anticipated by President and Fellows of Harvard (herein after “Harvard”) (WO 2018/045181) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 5/25/2022.  Specifically Harvard does not teach the claimed composition comprising dSn, , dTn, glutamate or a salt thereof, poloxamer 188, polyvinyl sulfonic acid (PVSA), and one or more oligonucleotides selected from: X1-X2-X3-X4-X5, Xi-X2-X3-X4-X5-X6,  Xi-X2-X3-X4-X5-X6-X7,  X1-X2-X3-X4-X5-X6-X7-X8, Xl-X2-X3-X4-X5-X6-X7-X8-X9, Xl-X2-X3-X4-X5-X6-X7-X8-X9-XO (SEQ ID NO: 21), Xi-X2-X3-X4-X5-X6-X7-X8-X9-X10-X11 (SEQ ID NO: 22), or Xi-X2-X3-X4-X5-X6-X7-X8-X9-Xio-X11-X12 (SEQ ID NO: 23), said one or more oligonucleotides being composed of random nucleotides and X being A, G, T, or C. .

The rejection of claim(s) 1, 3, 4, 6, 18, 20, 21, 22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (US 2017/0275685) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 5/25/2022.  Specifically Hayashi et al. does not teach the claimed composition comprising dSn, dTn, glutamate or a salt thereof, poloxamer 188, polyvinyl sulfonic acid (PVSA), and one or more oligonucleotides selected from: X1-X2-X3-X4-X5, Xi-X2-X3-X4-X5-X6,  Xi-X2-X3-X4-X5-X6-X7,  X1-X2-X3-X4-X5-X6-X7-X8, Xl-X2-X3-X4-X5-X6-X7-X8-X9, Xl-X2-X3-X4-X5-X6-X7-X8-X9-XO (SEQ ID NO: 21), Xi-X2-X3-X4-X5-X6-X7-X8-X9-Xio-X11 (SEQ ID NO: 22), or Xi-X2-X3-X4-X5-X6-X7-X8-X9-Xio-X11-X12 (SEQ ID NO: 23), said one or more oligonucleotides being composed of random nucleotides and X being A, G, T, or C.


Art made of Record
Earl et al., Polyvinylsulfonic acid: A Low-cost RNase inhibitor for enhanced RNA preservation and cell-free translation, Bioengineered, Vol 9, No. 1, pp 90-97, 2018.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930. The examiner can normally be reached 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
6/2/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652